Case 19-01496-TLM        Doc 27     Filed 04/29/20 Entered 04/29/20 15:57:00           Desc Main
                                   Document      Page 1 of 3




Jeffrey P. Kaufman
Idaho State Bar No. 8022
Office of Kathleen A. McCallister,
Chapter 13 Trustee
P.O. Box 1150
Meridian ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
jpk@kam13trustee.com

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


 IN RE:                                               CHAPTER 13

 ALDEN MILJKOVIC                                      CASE NO. 19-01496-TLM


                TRUSTEE’S MOTION TO DISMISS FOR DELINQUENCY

       COMES NOW Kathleen A. McCallister, the standing Chapter 13 Trustee for

United States Bankruptcy Court for the District of Idaho, by and through her staff attorney, and

as for her Motion to Dismiss states as follows:

       1. Debtor filed for Chapter 13 relief on December 27, 2019.

       2. Debtor’s Chapter 13 plan proposes sixty monthly payments of $1,375 per month.

       3. To date, Debtor has paid $1,875 in his bankruptcy ($1,375 on February 11, 2020 and

$500 on March 12, 2020) and is in default the sum of $5,500 through April 27, 2020.

       4. Neither the Debtor nor his counsel has contacted the Trustee’s office indicating that

the Debtor’s failure to perform in his proposed Chapter 13 plan is related to the current COVID-

19 pandemic.
Case 19-01496-TLM        Doc 27     Filed 04/29/20 Entered 04/29/20 15:57:00         Desc Main
                                   Document      Page 2 of 3



        WHEREFORE, the trustee respectfully requests that this case be DISMISSED or for

such other relief as this court deems reasonable and fair.



       DATED: April 29, 2020

                                               OFFICE OF THE CHAPTER 13 TRUSTEE

                                                       /s/ Jeffrey Kaufman
                                                   Jeffrey Kaufman, Staff Attorney
Case 19-01496-TLM       Doc 27     Filed 04/29/20 Entered 04/29/20 15:57:00        Desc Main
                                  Document      Page 3 of 3




                                CERTIFICATE OF SERVICE


        I, HEREBY CERTIFY that on April 29, 2020, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Hyrum Mason Zeyer
Attorney at Law
hyrum@petersonzeyerlaw.com


      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

Alden Miljkovic
12123 W Kings Canyon St
Boise, ID 83709


                                                      /s/ Matthew Mallard
                                                        Matthew Mallard
